 

Execution Version



 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of June
5, 2019 among the parties identified as “Obligors” on the signature pages hereto
and such other parties that may become Obligors hereunder after the date hereof
(each individually an “Obligor”, and collectively the “Obligors”) and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Secured Obligations (defined
below).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among HEALTH
PLAN INTERMEDIARIES HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein,
such other parties that may become Lenders thereunder in accordance with the
terms thereof, and the Administrative Agent, the Lenders have agreed to make
Loans and issue Letters of Credit upon the terms and subject to the conditions
set forth therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect from time to time in
the State of New York except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Accession, Account, Adverse
Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer
Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Money, Proceeds, Securities Account, Securities
Intermediary, Security, Security Entitlement, Software, Supporting Obligation
and Tangible Chattel Paper.

 

(b) In addition, the following terms shall have the meanings set forth below:

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).

 

 

 

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 

“Obligor” and “Obligors” have the meanings provided in the introductory
paragraph hereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Capital Stock of each Domestic Subsidiary
(other than an Insurance Subsidiary) that is directly owned by any Obligor and
(ii) sixty-six percent (66%) (or such greater percentage that, due to a Change
in Law after the date hereof, (A) would not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) would not reasonably be
expected to cause any adverse tax consequences) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each
Foreign Subsidiary (other than an Insurance Subsidiary) that is directly owned
by any Obligor, including without limitation the Capital Stock of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such Capital Stock, and all options and other rights,
contractual or otherwise, with respect thereto, including, but not limited to,
the following:

 

(1) all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Capital Stock of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

 

“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including the reasonable fees, charges and disbursements of
counsel.

 

 2 

 

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” has the meaning provided in Section 1(a) hereof.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Money; (c)
all Chattel Paper; (d) those certain Commercial Tort Claims set forth on
Schedule 2(d) hereto; (e) all Copyrights; (f) all Copyright Licenses; (g) all
Deposit Accounts; (h) all Documents; (i) all Equipment; (j) all Fixtures; (k)
all General Intangibles; (l) all Goods; (m) all Instruments; (n) all Inventory;
(o) all Investment Property; (p) all Letter-of-Credit Rights; (q) all Patents;
(r) all Patent Licenses; (s) all Pledged Equity; (t) all Software; (u) all
Supporting Obligations; (v) all Trademarks; (w) all Trademark Licenses; (x) all
books and records related to the Collateral; and (y) all Accessions and all
Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, (A) the security
interests granted under this Agreement shall not extend to any Excluded Property
and (B) the Administrative Agent, on behalf of itself and the holders of the
Secured Obligations, acknowledges and agrees that, solely to the extent required
by any applicable Law or one or more Governmental Authorities or any Applicable
Insurance Regulatory Authority, the ownership of the Capital Stock of an
Insurance Subsidiary (in each case, “Specified Shares”) and voting rights in any
Specified Shares, shall remain with the Parent even if an Event of Default has
occurred and is continuing, unless (i) the applicable Governmental Authority or
Applicable Insurance Regulatory Authority shall have given its prior consent
(solely to the extent such consent is required by applicable Law) to the change
in ownership of Specified Shares by transfer to an acquirer whether by purchase
at a public or private sale of Specified Shares or by merger or other transfer
effecting a change in ownership in any Specified Shares, or to the exercise of
such rights to effect a change in ownership of Specified Shares by the
Administrative Agent, any holder of the Secured Obligations, a receiver,
trustee, conservator or other agent or designee duly appointed in accordance
with applicable Law or (ii) the transferee of Specified Shares is approved
(solely to the extent such approval is required by applicable Law) as the owner
of Specified Shares pursuant to applicable rules and regulations of the
applicable Governmental Authority or Applicable Insurance Regulatory Authority.
To enforce the provisions of this subsection, the Obligors acknowledge and agree
that the Administrative Agent may request, and the Obligors hereby authorize and
consent to the Administrative Agent requesting, the appointment of a receiver
from any court of competent jurisdiction. To the extent permitted by applicable
Law, the Obligors acknowledge and agree that the Administrative Agent may
instruct, and the Obligors authorize and consent to the Administrative Agent
providing such instruction to, such receiver to seek from the applicable
Governmental Authority or Applicable Insurance Regulatory Authority a transfer
of Specified Shares for the purpose of seeking a purchaser or other transferee
to whom it will ultimately be transferred. Upon the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s request, the
Parent shall promptly use its commercially reasonable efforts to cooperate in
obtaining the consent or approval of any applicable Governmental Authority or
Applicable Insurance Regulatory Authority, if required, for any action or
transactions contemplated hereby, including, without limitation, the
preparation, execution and filing with such Governmental Authority or Applicable
Insurance Regulatory Authority of the assignor’s or transferor’s portion of any
application for consent or approval to the transfer of Specified Shares
necessary or appropriate under the applicable Governmental Authority or
Applicable Insurance Regulatory Authority’s rules and regulations for approval
of the transfer or assignment of any portion of Specified Shares.

 

 3 

 

 

The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3. Representations and Warranties. Each of the Obligors hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:

 

(a) Ownership. Such Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Obligor.

 

(b) Security Interest/Priority. This Agreement is effective to create in favor
of the Administrative Agent, for the benefit of itself and the holders of the
Secured Obligations, a legal, valid and enforceable security interest in the
Collateral, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law), and this Agreement shall create a fully perfected Lien on,
and security interest in, all right, title and interest of the Obligors in such
Collateral, in each case prior and superior in right to any other Lien (other
than Permitted Encumbrances or as otherwise permitted under Section 7.02 of the
Credit Agreement) (i) with respect to Pledged Equity that is evidenced by a
certificate, when such Pledged Equity is delivered to the Administrative Agent
with duly executed stock powers with respect thereto, (ii) with respect to any
Pledged Equity that is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the applicable Obligor or when Control is
established by the Administrative Agent over such Pledged Equity in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any Collateral that is not Pledged Equity, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the Obligor (to the extent such
security interest can be perfected by filing under the UCC).

 

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

 

(d) Equipment and Inventory. With respect to any Equipment and/or Inventory of
such Obligor, such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee or (ii) Equipment or Inventory in transit with common
carriers. No Inventory of such Obligor is held by a Person other than such
Obligor pursuant to consignment, sale or return, sale on approval or similar
agreement.

 

 4 

 

 

(e) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights, warrants, options or other rights to
purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Pledged Equity, except to the
extent expressly permitted under the Loan Documents.

 

(f) No Other Capital Stock, Instruments, Etc. As of the Closing Date, (i) such
Obligor owns all certificated Capital Stock in any Subsidiary, if any, that is
required to be pledged and delivered to the Administrative Agent hereunder, as
set forth on Schedule 1(b) hereto, and (ii) such Obligor holds no Instruments,
Documents or Tangible Chattel Paper required to be pledged and delivered to the
Administrative Agent pursuant to Section 4(a)(i) of this Agreement other than as
set forth on Schedule 3(f) hereto. All such certificated Capital Stock,
securities, Instruments, Documents and Tangible Chattel Paper, if any, have been
delivered to the Administrative Agent.

 

(g) Partnership and Limited Liability Company Interests. None of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset, in each case (with
respect to clauses (i) through (v)), except for marketable Securities held in an
account for which the Administrative Agent has received a duly executed and
effective securities account control agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

(h) Contracts; Agreements; Licenses. Such Obligor has no Material Agreements
which prevent the granting of a security interest therein for which consent has
not been obtained.

 

(i) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement, in each case for which consent or authorization has not been
obtained. Except for (i) the filing or recording of UCC financing statements,
(ii) the filing of appropriate notices with the United States Patent and
Trademark Office and the United States Copyright Office, (iii) obtaining control
to perfect the Liens created by this Agreement (to the extent required under
Section 4(a) hereof), (iv) such actions as may be required by applicable Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor, (B)
the perfection of such security interest (to the extent such security interest
can be perfected by filing under the UCC, the granting of control (to the extent
required under Section 4(a) hereof) or by filing an appropriate notice with the
United States Patent and Trademark Office or the United States Copyright Office)
or (C) the exercise by the Administrative Agent or the holders of the Secured
Obligations of the rights and remedies provided for in this Agreement.

 

 5 

 

 

(j) Commercial Tort Claims. As of the Closing Date, such Obligor has no
Commercial Tort Claims seeking damages in excess of $10,000 in any individual
instance or $100,000 in the aggregate when taken together with all Commercial
Tort Claims of all of the other Obligors, other than as set forth on Schedule
2(d) hereto.

 

(k) Copyrights, Patents and Trademarks.

 

(i) Schedule 3(k) hereto includes all registrations or applications for
Copyrights, Patents and Trademarks and all material Copyright Licenses, Patent
Licenses and Trademark Licenses owned by such Obligor in its own name, or to
which any Obligor is a party, as of the date hereof.

 

(ii) All registrations or letters pertaining to Copyrights, Patents and
Trademarks have been duly and properly filed, and to any Obligor’s knowledge,
each Copyright, Patent and Trademark of such Obligor is valid, subsisting,
unexpired, enforceable and has not been abandoned.

 

(iii) Except as set forth on Schedule 3(k) hereto, none of such Copyrights,
Patents and Trademarks is the subject of any licensing or franchise agreement as
of the date hereof.

 

(iv) Except as would not reasonably be expected to have a Material Adverse
Effect, to such Obligor’s knowledge, no holding, decision or judgment has been
rendered by any Governmental Authority that would limit, cancel or question the
validity of such Copyright, Patent or Trademark.

 

(v) No action or proceeding is pending, seeking to limit, cancel or question the
validity of any Copyright, Patent or Trademark that would reasonably be expected
to have a Material Adverse Effect.

 

(l) Deposit Accounts. Set forth on Schedule 3(l), is a list of each deposit
account of each Obligor as of the Closing Date.

 

4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

 

(a) Instruments/Chattel Paper/Pledged Equity/Control.

 

(i) If any amount in excess of $10,000 in any individual instance or $100,000 in
the aggregate payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument or Tangible Chattel Paper, or if any
property constituting Collateral shall be stored or shipped subject to a
Document, ensure that such Instrument, Tangible Chattel Paper or Document is
either in the possession of such Obligor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly endorsed in a manner satisfactory to
the Administrative Agent. Such Obligor shall ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

 6 

 

 

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of such Obligor, all certificates and instruments constituting Pledged
Equity, if any. Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity, if any, shall be held in trust by such
Obligor for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity, if any, shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a)(ii) hereto (or other form acceptable to the
Administrative Agent in its reasonable discretion).

 

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property, (B) Letter-of-Credit Rights and (C) Electronic Chattel
Paper. With respect to the obtaining and maintaining control of Deposit
Accounts, such requirements are set forth in Section 6.12 of the Credit
Agreement.

 

(b) Filing of Financing Statements, Notices, etc. Such Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(iii) hereto, (ii)
to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, such Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have been terminated. Such
Obligor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Obligor wherever the Administrative Agent may in its sole discretion desire to
file the same.

 

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and (iii)
use commercially reasonable efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.

 

 7 

 

 

(d) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(d) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $10,000 in any individual instance
or $100,000 in the aggregate for all Commercial Tort Claims of the Obligors not
subject to a Lien in favor of the Administrative Agent, and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be reasonably required by the Administrative Agent, or
required by applicable Law to create, preserve, perfect and maintain the
Administrative Agent’s security interest in any Commercial Tort Claims initiated
by or in favor of any Obligor.

 

(e) Books and Records. Each Obligor shall mark its books and records (and shall
cause the issuer of the Pledged Equity of such Obligor to mark its books and
records) to reflect the security interest granted pursuant to this Agreement.

 

(f) Asset Sales. Nothing contained in this Agreement shall limit any Obligor’s
right or ability to make Dispositions of its property free and clear of the
Administrative Agent’s security interest (and without the Administrative Agent’s
consent) to the extent that any such Disposition is made in accordance with the
terms of the Credit Agreement (including without limitation the terms of Section
7.06 of the Credit Agreement).

 

(g) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

 

(h) Issuance or Acquisition of Capital Stock in Partnership or Limited Liability
Company. Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security, (iv)
is held in a Securities Account or (v) constitutes a Security or a Financial
Asset.

 

5. Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).

 

6. Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

 8 

 

 

7. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by applicable Law (including,
but not limited to, levy of attachment, garnishment and the rights and remedies
set forth in the UCC of the jurisdiction applicable to the affected Collateral),
the rights and remedies of a secured party under the UCC (regardless of whether
the UCC is the law of the jurisdiction where the rights and remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further, the Administrative Agent may, with or without judicial process or
the aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Obligors hereby waives to the fullest extent permitted by
applicable Law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale (which in the case of a
private sale of Pledged Equity, may be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933 and the rules
of the SEC thereunder (the “Securities Act”). Neither the Administrative Agent’s
compliance with applicable Law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale. To the extent the rights of notice cannot be legally waived
hereunder, each Obligor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Obligors in accordance with the notice provisions of Section
11.02 of the Credit Agreement at least ten (10) days before the time of sale or
other event giving rise to the requirement of such notice. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Obligor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act), or (ii) made privately in the manner described above shall be
deemed to involve a “public sale” under the UCC, notwithstanding that such sale
may not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such
securities. The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by applicable Law, any holder of Secured Obligations may be
a purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by applicable Law, be made
at the time and place to which the sale was postponed, or the Administrative
Agent may further postpone such sale by announcement made at such time and
place.

 

 9 

 

 

(b) Remedies Relating to Accounts. During the continuance of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Secured Obligations in
the Accounts. Each Obligor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent’s own
convenience and that such Obligor shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the holders of the Secured Obligations
shall have any liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.
Furthermore, during the continuance of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

 10 

 

 

(c) Deposit Accounts. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may prevent (i) withdrawals or
other dispositions of funds in Deposit Accounts maintained with the
Administrative Agent and (ii) provide instructions directing the disposition of
funds in Deposit Accounts not maintained with the Administrative Agent.

 

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Secured Obligations, or as provided by applicable Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by applicable Law, neither the Administrative Agent, the
holders of the Secured Obligations, nor any party acting as attorney for the
Administrative Agent or the holders of the Secured Obligations, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agent and the holders of the
Secured Obligations under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Administrative Agent or the holders of
the Secured Obligations may have.

 

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the reasonable fees, charges and disbursements of counsel. Any surplus remaining
after the full payment and satisfaction of the Secured Obligations shall be
returned to the Obligors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto. Notwithstanding any provision to the
contrary contained herein, in any other of the Loan Documents or in any other
documents relating to the Secured Obligations, the obligations of each Obligor
under the Credit Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any other applicable Debtor Relief Law (including any
comparable provisions of any applicable state Law).

 

 11 

 

 

8. Rights of the Administrative Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

 

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the Goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

 

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the Goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

 

(vi) to adjust and settle claims under any insurance policy relating thereto;

 

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

 

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

 

 12 

 

 

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

 

(xi) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant and subject to Section 7 hereof;

 

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

 

(xv) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

 

 13 

 

 

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.

 

(e) Voting and Payment Rights in Respect of the Pledged Equity.

 

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends and distributions (other than stock dividends and other
dividends and distributions constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and

 

(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, distributions, principal
and interest payments which it would otherwise be authorized to receive and
retain pursuant to clause (i)(B) above shall cease and all such rights shall
thereupon be vested in the Administrative Agent which shall then have the sole
right to receive and hold as Collateral such dividends, distributions, principal
and interest payments, and (C) all dividends, distributions, principal and
interest payments which are received by an Obligor contrary to the provisions of
clause (ii)(B) above shall be received in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of such
Obligor, and shall be forthwith paid over to the Administrative Agent as
Collateral in the exact form received, to be held by the Administrative Agent as
Collateral and as further collateral security for the Secured Obligations.

 

 14 

 

 

(iii) In accordance with Section 7.05(b) of the Credit Agreement, prior to any
exercise of remedies in connection with the Loan Documents, the Administrative
Agent will allow a distribution in an amount to cover the tax liabilities of the
members of the Borrower related to such members’ ownership interests in the
Borrower, provided that, written evidence reasonably satisfactory to the
Administrative Agent is given to the Administrative Agent evidencing such tax
liability.

 

(f) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the security interest of the Administrative Agent and the
holders of the Secured Obligations shall terminate automatically and the
Administrative Agent, at the request and sole expense of such Obligor, shall
promptly execute and deliver to such Obligor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral. The
Administrative Agent may release any of the Pledged Equity from this Agreement
or may substitute any of the Pledged Equity for other Pledged Equity without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Agreement as to any Pledged Equity not expressly
released or substituted, and this Agreement shall continue as a first priority
lien on all Pledged Equity not expressly released or substituted.

 

9. Application of Proceeds. Upon the acceleration of the Obligations under the
Loan Documents pursuant to Section 8.02 of the Credit Agreement, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any holder of the Secured Obligations in
Money or its equivalent, will be applied in reduction of the Secured Obligations
in the order set forth in Section 8.03 of the Credit Agreement.

 

10. Continuing Agreement.

 

(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated, at which time this Agreement
shall be automatically terminated and the Administrative Agent shall, upon the
request and at the expense of the Obligors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

 

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any applicable Debtor
Relief Law, all as though such payment had not been made; provided that in the
event payment of all or any part of the Secured Obligations is rescinded or must
be restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any holder of the Secured Obligations in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

 15 

 

 

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement; provided that any
update or revision to Schedule 2(d) hereof delivered by any Obligor shall not
constitute an amendment for purposes of this Section 11 or Section 11.01 of the
Credit Agreement.

 

12. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns.

 

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement.

 

14. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

17. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18. Entirety. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
holders of the Secured Obligations, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.

 

 16 

 

 

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

 

21. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

22. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

 

23. Joint and Several Obligations of Obligors.

 

(a) Subject to subsection (c) of this Section 23, each of the Obligors is
accepting joint and several liability hereunder, in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, of each of the Obligors and in consideration of the undertakings of
each of the Obligors to accept joint and several liability for the obligations
of each of them.

 

(b) Subject to subsection (c) of this Section 23, each of the Obligors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Obligors with respect to the payment and performance of all of the Secured
Obligations arising under this Agreement, the other Loan Documents and any other
documents relating to the Secured Obligations, it being the intention of the
parties hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Obligors without preferences or distinction among
them.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any other applicable
Debtor Relief Law.

 

24. Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.21 of the Credit Agreement are hereby
incorporated into this agreement, mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

 17 

 

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,  a Delaware limited liability
company

 

  By: Health Insurance Innovations, Inc.,   a Delaware corporation, Managing
Member                                     By: /s/ Gavin D. Southwell   Name:
Gavin D. Southwell   Title:

President and Chief Executive Officer

        HEALTH INSURANCE INNOVATIONS, INC.,   a Delaware corporation         By:
/s/ Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and Chief
Executive Officer         INSURANCE CENTER FOR EXCELLENCE, LLC,   a Delaware
limited liability company         By: Health Plan Intermediaries Holdings, LLC,
  a Delaware limited liability company, Sole Member         By: Health Insurance
Innovations, Inc.,   a Delaware corporation, Managing Member         By: /s/
Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and Chief
Executive Officer         SECURED SOFTWARE SOLUTIONS LLC,   a Florida limited
liability company       By: Health Plan Intermediaries Holdings, LLC,   a
Delaware limited liability company, Sole Member       By: Health Insurance
Innovations, Inc.,   a Delaware corporation, Managing Member         By: /s/
Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and Chief
Executive Officer

 

 18 

 

 

  SUNRISE HEALTH PLANS, LLC,   a Florida limited liability company       By:
Health Plan Intermediaries Holdings, LLC,   a Delaware limited liability
company, Sole Member       By: Health Insurance Innovations, Inc.,   a Delaware
corporation, Managing Member                                        By: /s/
Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and Chief
Executive Officer         SUNRISE GROUP MARKETING LLC,   a Florida limited
liability company       By: Health Plan Intermediaries Holdings, LLC,   a
Delaware limited liability company, Sole Member       By: Health Insurance
Innovations, Inc.,   a Delaware corporation, Managing Member         By: /s/
Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and Chief
Executive Officer         HEALTHPOCKET, INC.,   a Delaware corporation        
By: /s/ Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and
Chief Executive Officer         AMERICAN SERVICE INSURANCE AGENCY, LLC,   a
Texas limited liability company       By: Health Plan Intermediaries Holdings,
LLC,   a Delaware limited liability company, Sole Member       By: Health
Insurance Innovations, Inc.,   a Delaware corporation, Managing Member        
By: /s/ Gavin D. Southwell   Name: Gavin D. Southwell   Title: President and
Chief Executive Officer

 

 19 

 

 

  BIMSYM-HPIH, LLC,   a Delaware limited liability company       By: Health Plan
Intermediaries Holdings, LLC,   a Delaware limited liability company, Sole
Member       By: Health Insurance Innovations, Inc.,   a Delaware corporation,
Managing Member                                   By: /s/ Gavin D. Southwell  
Name: Gavin D. Southwell   Title: President and Chief Executive Officer        
HEALTH INSURANCE INNOVATIONS HOLDINGS, INC., a Delaware corporation         By:
/s/ Gavin D. Southwell   Name:

Gavin D. Southwell

  Title: President and Chief Executive Officer

 

 20 

 

 

Accepted and agreed to as of the date first above written.         BANK OF
AMERICA, N.A., as Administrative Agent       By: /s/ Erik M. Truette   Name:

Erik M. Truette

  Title: Vice President  

 

 21 

 

 



Omitted Exhibits and Schedules for Exhibit 10.2

 

Schedule 1(b) – Pledged Equity

 

Schedule 2(d) – Commercial Tort Claims

 

Schedule 3(f) – Instruments; Documents; Tangible Chattel Paper

 

Schedule 3(k) – Copyrights; Patents; Trademarks

 

Schedule 3(l) – Deposit Accounts

 

Exhibit 4(a)(ii) – Irrevocable Stock Power

 

Exhibit 4(b)(i) – Notice of Grant of Security Interest in Copyrights

 

Exhibit 4(b)(ii) – Notice of Grant of Security Interest in Patents

 

Exhibit 4(b)(iii) – Notice of Grant of Security Interest in Trademarks

 



22

 

